Citation Nr: 0011652	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether a 20 percent evaluation assigned for residuals of a 
service-connected bunionectomy of the right great toe was 
properly reduced to 10 percent, to include a claim for 
restoration of the 20 percent evaluation.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1989 to July 
1995.  

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which reduced the veteran's assigned 
disability rating for residuals of a service-connected 
bunionectomy of the right toe from 20 percent to 10 percent.  
The veteran filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  By rating decision in February 1997, a 20 percent 
evaluation was assigned for residuals of a bunionectomy, 
right toe, effective July 14, 1995.

2.  The disability due to residuals of a bunionectomy of the 
right great toe was less severe on examination conducted in 
April 1998 than on previous examinations, but there is no 
evidence in the record that radiologic examination was 
conducted in association with that examination.  


CONCLUSION OF LAW

Restoration of a 20 percent evaluation for the veteran's 
residuals of a bunionectomy of the right great toe is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.1-4.14, 4.71a, Diagnostic Codes 5280, 5284, 
4.118, Diagnostic Code 7804 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim that is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts and evidence have been 
properly and sufficiently developed.  That evidence includes 
the veteran's service medical records, records of treatment 
following service, rating examination reports, and 
transcripts of personal hearing testimony given at the RO 
before a Hearing Officer.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this issue.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist 
required under 38 U.S.C.A. § 5107.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (1999).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation, otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  In addition, where 
entitlement to service connection has been established, and 
an increase in a disability rating is at issue, the history 
of the disability is considered.  

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level.  38 C.F.R. § 3.344 (a), (b), 
(c); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  
The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b) do not apply to this case because the 20 percent 
evaluation in effect at the time of the August 1998 rating 
reduction had been in effect less than five years.  
Nevertheless, the Board is required to comply with several 
general VA regulations applicable to all rating reductions 
regardless of the rating level or the length of time during 
which the rating has been in effect.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.13 (1999). 

38 C.F.R. § 4.13 provides: "When any change in evaluation is 
to be made, the rating agency should assure itself that there 
has been an actual change in the condition, for better or 
worse, and not merely a difference in the thoroughness of the 
examination or in use of descriptive terms."  Thus, the 
regulations require VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  38 C.F.R. § 4.10 provides 
that "the basis of disability evaluations is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life, including employment", and 38 C.F.R. § 4.2 
directs that "each disability must be considered from the 
point of view of the veteran working or seeking work."  Thus, 
in any rating-reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. 
App. 413, 417-19 (1993).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to the absence of 
all or part of necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain areas in which 
functional loss due to pain or weakness is demonstrated.  

The report of a September 1995 rating examination shows that 
the veteran presented with a normal right foot with a 
deformity of the metatarsal head, representing an old 
bunionectomy.  The report indicates that the veteran had 
undergone a bunionectomy in service in May 1995.  He was 
shown to have a 2.5-inch scar on his right great toe, and was 
diagnosed with status-post bunionectomy.  In addition, his 
right great toe was found to be somewhat plantar-flexed at 
the first metatarsal head, and he was noted to have what were 
described as lytic-type changes in the first metatarsal head 
with increased tenderness over the scar.  His right great toe 
was also found to be pronated at that time.  

In a February 1996 rating decision, the RO granted service 
connection for the residuals of a bunionectomy of the right 
great toe and assigned a 10 percent evaluation for that 
disability, effective from July 14, 1995.  The veteran 
disagreed with that evaluation, and filed a timely 
substantive appeal in October 1996.  In February 1997, the 
veteran appeared at a personal hearing before a Hearing 
Officer at the RO pursuant to his request for a personal RO 
hearing.  He contended that he experienced severe pain on use 
of his right great toe, in addition to any functional 
impairment found to be present.  

In February 1997, the veteran and his wife appeared before a 
Hearing Officer at the RO, and testified that he experienced 
pain, tenderness, swelling, and limping when he squatted.  In 
addition, he testified that he experienced bruising on his 
right foot after walking for two or more hours.  He indicated 
that he experienced pain around the joint behind the right 
great toe.  The veteran testified that he had lost time from 
his job as a truck driver due to his right great toe problems 
due to the need for medical treatment for pain, and indicated 
he was treated at the VA Medical Center (VAMC).  He indicated 
that he had been seen on six separate occasions for treatment 
of his right great toe.  The veteran testified that he had 
been seen by the orthopedic clinic, and that he wore special 
shoes to alleviate his foot problems but that he did not wear 
any orthopedic appliances.  The veteran indicated that he was 
able to flex all of his toes, but with pain, and that he was 
unable to extend his right great toe due to pain.  The 
veteran further indicated that he did not feel that his 
situation would be improved by amputation of the right great 
toe, even if such amputation would result in a higher rating.  
He also claimed that his residual scar would become tender 
and painful, particularly on extended walking.  

The veteran submitted a private medical summary from a 
podiatrist dated in October 1996, indicating that the veteran 
had been seen for an evaluation of his residuals of a 
bunionectomy of the right great toe.  The veteran had 
complained of experiencing a generalized aching sensation in 
the first metatarsal phalangeal joint and plantar sesamoid 
area.  Examination of the veteran's right great toe revealed 
no crepitation or significant restriction on range of motion.  
The veteran's deformity was characterized as being reduced.  
There was no edema or pain upon palpation of the sesamoid.  
The podiatrist indicated that the veteran related a history 
of experiencing bruising and pain with prolonged activities, 
particularly when hiking or working.  X-rays revealed a full 
healing of the osteotomy site, and normal mineralization of 
the metatarsal phalanges and sesamoid.  There was no 
significant joint space narrowing, but the veteran was found 
to have osteophytic lipping across the neck of the 
metatarsal.  The veteran was shown to have experienced some 
difficulty with the healing of the osteotomy, as indicated by 
callus formation and osteoporosis.  The physician suggested 
that the veteran's subjective symptoms may have been due to 
the osteophytic lipping and mild osteoarthritic changes he 
was experiencing.  

As a result of his hearing testimony, the Hearing Officer 
granted assignment of an increased initial 20 percent 
evaluation for the veteran's service-connected toe disorder.  
The Hearing Officer's grant of the 20 percent evaluation, by 
a rating decision issued in February 1997, was considered to 
be a complete grant of the benefits sought, and the veteran 
was so informed, in March 1997.  Further, at his personal 
hearing, the veteran had stated that he would be satisfied 
with assignment of a 20 percent evaluation.  Therefore, it 
was not deemed necessary to refer the case to the Board for 
review at that time.  

The veteran underwent a VA rating examination in April 1998.  
The report of the April 1998 rating examination establishes 
that the veteran ambulated independently without difficulty.  
He reported a slight ache about his right great toe following 
extended periods of walking.  The veteran indicated that he 
was employed as a truck driver and was a student.  He also 
reported that he had some pain about his right foot since the 
time of the May 1995 bunionectomy, but that it did not limit 
his activities of daily living.  On examination, the veteran 
was shown to have a well-healed surgical scar over the dorsal 
medial great toe.  He did have a slight fixed "cock-up" 
deformity of the toe, but he was able to actively dorsiflex 
to 40 degrees and plantar flex to 5 degrees.  The resting 
position of the toe was dorsiflexed to approximately 5 
degrees.  Sensation over the entire foot was intact.  The 
veteran was shown to have good capillary refill over the 
great toe.  He had what was described as only a mild amount 
of pain with forced maximal dorsiflexion.  The examiner 
observed that the veteran's bunion appeared to have been well 
corrected, and that there was no angular deformity of the 
toe.  The veteran had only a minimal amount of tenderness 
over the previous medial eminence and joint capsule.  The 
examiner stated that X-rays showed a well-healed metatarsal 
joint without any arthritic changes.  The examiner concluded 
with a diagnosis of status-post bunionectomy, doing quite 
well, with a mild residual deformity secondary to what 
appeared to be a joint contracture dorsally.  The examiner 
further stated that such deformity apparently caused no 
disability whatsoever, as the veteran was able to work as a 
truck driver and computer student.  

Following that examination, in May 1998, the veteran was 
provided with notice of a proposed rating reduction to 10 
percent for his service-connected right great toe disability.  
The veteran submitted a statement dated in June 1998 
expressing his displeasure with the proposed rating 
reduction, but the veteran did not request a predetermination 
hearing.  By an August 1998 rating decision, the veteran's 
assigned rating for service-connected residuals of a 
bunionectomy of the right great toe was reduced from 20 
percent 10 percent, effective from November 1, 1998.  The 
veteran filed a timely appeal to this action.  

At his January 1999 personal hearing at the RO, the veteran 
testified that the April 1998 rating examination was 
inadequate because it did not accurately document the degree 
of severity of his pain and suffering incurred as a result of 
his right great toe disability.  The veteran testified that 
he felt that his overall right great toe disability had 
increased in severity, rather than having been diminished.  
He indicated that he experienced swelling, pain, and 
throbbing on a constant basis.  In addition, the veteran 
testified that his right great toe became black and blue and 
that his joints would pop during and after extended periods 
of walking.  He also stated that the incision from the 
bunionectomy would periodically become infected on a monthly 
basis.  Regarding employment, the veteran testified that he 
worked part time as a computer technician and as a student, 
and indicated that he had to give up his truck-driving career 
in August 1998 due to his right toe disability.  According to 
the veteran, his right great toe disability did not affect 
his current employment status.  He indicated that he was not 
currently receiving any treatment for his great toe, and only 
took over-the-counter Ibuprofen and Motrin for his pain.  The 
veteran stated that he had been last seen for treatment for 
his great toe approximately a year and a half previously.  
The veteran testified that he experienced pain and functional 
limitation to a much greater degree of severity than was 
indicated in the report of the April 1998 rating examination.  
He also offered that it was his opinion that he had arthritis 
in his right great toe.  The veteran again indicated that his 
interests would not be better served if his right great toe 
were amputated.  

A review of the record shows that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) (1999) in 
reducing the veteran's disability evaluation.  The question 
thus presented is whether that reduction was proper under 
38 C.F.R. § 3.344(c), which applies here, where the RO 
reduced an evaluation that had been in effect for less than 
five years.   

Here the veteran's residuals of a bunionectomy of the right 
great toe were evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5280 and 5284 (1999).  Diagnostic Code 5280 deals 
primarily with unilateral hallux valgus, and contemplates 
assignment of a 10 percent evaluation for unilateral hallux 
valgus with resection of the metatarsal head.  In addition, a 
10 percent evaluation is warranted where there is severe 
unilateral hallux valgus, if equivalent to amputation of the 
great toe.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
evaluation is assigned for moderate foot injuries not 
otherwise specified in the Rating Schedule.  A 20 percent 
evaluation is contemplated for moderately severe foot 
injuries, and a 30 percent evaluation is warranted upon a 
showing of severe foot injuries.  A note to Diagnostic Code 
5284 states that a 40 percent evaluation is warranted where 
the foot injury results in actual loss of the foot.  Id.  

In addition, under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 
superficial scar which is tender or painful on objective 
demonstration warrants assignment of a 10 percent evaluation.  
Further, a note to Diagnostic Code 7804 indicates that the 10 
percent rating will be assigned when the requirements are 
met, even though the location may be on the tip of a finger 
or toe, and where the rating may exceed the amputation value 
for the limited involvement.  Id.  

The Hearing Officer's February 1997 decision to assign the 
increased 20 percent evaluation was based on medical evidence 
and hearing testimony showing that the veteran's toe 
disability involved tenderness around the area of the 
bunionectomy scar, and that he was unable to flex his toe 
without pain, as well as medical opinions in 1995 and 1996 
that radiologic examination of the right great toe disclosed 
some abnormality.  The Hearing Officer's decision was based 
primarily on functional impairment due to pain under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board also 
notes that while the private physician noted that the 
veteran's complaints of pain were not consistent with his 
clinical findings pertaining to the residuals of a 
bunionectomy, the pain could be due to the sesamoid position 
plantarly, or to osteoarthritic changes.  Additionally, the 
report of the September 1995 rating examination noted the 
presence of tender and painful scarring in addition to pain 
on movement.  Further, the veteran indicated at the time of 
his hearing that he had missed time from his job as a truck 
driver, and that he was allegedly being seen on a regular 
basis at the VAMC for pain treatment.  

However, the report of the April 1998 VA rating examination 
appears to show improvement of the veteran's right great toe 
disability.  The veteran was noted to experience some pain 
about his right foot, but the examiner noted that it did not 
limit any activities of daily living.  His surgical scar was 
characterized as being well healed, although he was found to 
have a slight fixed deformity that rendered his right great 
toe dorsiflexed to 5 degrees.  The veteran only had what was 
characterized as a mild degree of pain on forced maximal 
dorsiflexion, and minimal tenderness over the previous medial 
eminence and joint capsule.  

Further, the examiner related that no arthritic changes were 
demonstrated on radiologic examination.  However, the Board 
notes that there is no evidence of record that radiologic 
examinations were conducted in association with the April 
1998 VA examination, and no reports of radiologic examination 
as of that date are associated with the claims file.  The 
examiner did not address the previous VA findings of lytic 
changes possibly related to AVN (avascular necrosis) or the 
previous private findings of osteophytic lipping or the 
current positioning of the sesamoid.  

The examiner's 1998 conclusion that there were no arthritic 
changes places the evidence as to whether the veteran has 
arthritis in equipoise.  However, as the veteran prevails 
unless the preponderance of the evidence favors reduction of 
the disability evaluation, the Board finds that this evidence 
favors restoration of the 20 percent evaluation.  In 
particular, the Board notes that, although the current 
evidence reflects that the veteran's symptoms may warrant 
only a 10 percent evaluation under Diagnostic Codes 5280-
5284, the evidence does not establish, by a preponderance, 
that Diagnostic Code 5003 is not applicable to warrant an 
additional 10 percent evaluation.  Unless the preponderance 
of the evidence favors reduction in a disability evaluation, 
the veteran is entitled to restoration of an assigned 
evaluation.  Brown (Kevin), supra.

Although the examiner who conducted the April 1998 
examination concluded that the veteran's residuals of 
bunionectomy resulted in "no disability whatsoever," it 
appears that the veteran's decision to terminate employment 
as a truck driver was related, at least in part, to the 
effects of that employment on his right great toe.  

The Board also observes that, although the 1998 VA 
examination establishes that the veteran's symptoms on 
examination have improved, that examination did not assess 
pain or functional loss on daily use or such aspects of 
disability as the veteran's complaints that his scar becomes 
tender and painful after walking in shoes for more than short 
periods.  The evidence of improvement at rest does not 
outweigh the veteran's testimony as to his continued 
subjective pain on motion and use.  The Board does not find 
that the preponderance of the evidence establishes that the 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  

The evidence as to whether the veteran's service-connected 
right great toe disability warrants a 20 percent evaluation 
currently is essentially in equipoise.  In the context of 
propriety of a reduction from 20 percent to 10 percent, the 
evidence requires restoration of the 20 percent evaluation.  
In light of the restoration of the 20 percent evaluation 
previously assigned, the veteran's claim for an increased 
evaluation in excess of 10 percent is moot as to entitlement 
to a 20 percent evaluation, since that evaluation is granted.  

The Board notes that there is no evidence to support an 
evaluation in excess of 20 percent, as a 30 percent 
evaluation would require evidence of severe foot disability.  
The evidence establishes that the veteran's service-connected 
disability affects his ability to perform strenuous 
activities, such as jumping or running.  However, as the 
evidence establishes that the veteran is able to walk 
independently, without any assistive device, and is able to 
perform sedentary work and studies, and there is no evidence 
that he is unable to perform any activities of daily living, 
the evidence that he cannot perform certain strenuous 
activities or engage in sports does not meet or approximate 
the criteria for severe foot disability so as to warrant a 30 
percent evaluation.  


ORDER

Restoration of a 20 percent evaluation for residuals of a 
bunionectomy, right great toe, is granted.  




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

